508 S.E.2d 782 (1998)
235 Ga. App. 169
GORDON
v.
The STATE.
No. A98A2422.
Court of Appeals of Georgia.
November 6, 1998.
Roy R. Kelly III, Monticello, for appellant.
Fredric D. Bright, District Attorney, Shelley S. Tice, Assistant District Attorney, for appellee.
BLACKBURN, Judge.
Roger Lee Gordon appeals his conviction for possession of cocaine, following a jury trial, contending (1) that there was insufficient evidence to support his conviction; (2) that police officers failed to give appropriate verbal notice pursuant to OCGA § 17-5-27 before entering his trailer to conduct a search; and (3) that the trial court erred by denying his motion to suppress crack cocaine found during the allegedly improper search. As Gordon has waived the right to raise these enumerations on appeal, we affirm.
1. In separate enumerations regarding insufficiency of the evidence, Gordon contends that the verdict against him is contrary to the law, the verdict is contrary to the evidence, and the verdict is strongly against *783 the weight of the evidence. Gordon, however, has provided no argument or citations of authority with regard to these claims, and, as such, they are deemed abandoned. See Court of Appeals Rule 27(c)(2).
2. Pursuant to a valid search warrant which did not contain a no-knock provision, Officer Tom Tillman went to Gordon's trailer on March 14, 1997. Noticing that the family car was not in front of the trailer, Officer Tillman knocked on the door of the trailer, but he received no response. Finding the door unlocked, Tillman then entered the trailer with other deputies. Once inside, Officer Tillman found Gordon in the master bedroom and informed him that his trailer was being searched pursuant to a warrant. The search revealed the presence of cocaine.
Gordon now argues that this search violated OCGA § 17-5-27, contending that Tillman failed to give an appropriate verbal notice before entering his trailer. However, Gordon did not raise this argument before the trial court, and "[i]ssues and objections not raised at trial cannot be raised for the first time on appeal because they are deemed waived." Brewer v. State, 224 Ga.App. 656, 659(6), 481 S.E.2d 608 (1997).
Judgment affirmed.
McMURRAY, P.J., and ELDRIDGE, J., concur.